
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 151
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Ryan of Wisconsin
			 (for himself, Mr. Tiahrt,
			 Ms. Fallin,
			 Mr. Pitts,
			 Mr. Harper,
			 Mrs. Bachmann,
			 Mr. Sam Johnson of Texas,
			 Mrs. Schmidt,
			 Mr. Chaffetz,
			 Mr. Cantor,
			 Mr. Hall of Texas,
			 Mr. Wilson of South Carolina,
			 Mr. Lamborn,
			 Mr. Pence,
			 Mr. Cole, Mr. Broun of Georgia,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Jordan of Ohio,
			 Mr. Thompson of Pennsylvania,
			 Mr. Burgess,
			 Mr. Akin, Mr. Culberson, Mr.
			 McCotter, Mr. Daniel E. Lungren of
			 California, Mr. Posey,
			 Mr. Wolf, Mr. Petri, and Mr.
			 Sensenbrenner) submitted the following resolution; which was
			 referred to the Committee on Oversight and
			 Government Reform
		
		RESOLUTION
		Honoring the life and expressing
		  condolences of the House of Representatives on the passing of Paul M.
		  Weyrich.
	
	
		Whereas Paul Weyrich was born and raised in Racine,
			 Wisconsin, and became enamored with the political system as a student at the
			 University of Wisconsin-Madison;
		Whereas, after a short stint as a news reporter, Mr.
			 Weyrich came to Congress in 1966 to serve on the staffs of Senators Gordon L.
			 Allot, of Colorado, and Carl T. Curtis, of Nebraska, handling press relations
			 and other assignments;
		Whereas, as the original President of the Heritage
			 Foundation, Mr. Weyrich established a respectable and reasoned conservative
			 voice in American public policy and political debates;
		Whereas, as a pioneer of the modern conservative movement,
			 Mr. Weyrich stood as a vocal defender of economic and religious freedom, and
			 established the Free Congress Research and Education Foundation to rally
			 conservatives to the defense of traditional Judeo-Christian values;
		Whereas Mr. Weyrich was a true visionary in outreach
			 efforts, launching a television network, training grassroots activists, and
			 influencing both politics and policy; and
		Whereas Mr. Weyrich’s perseverance in the promotion of his
			 philosophy inspired thousands of Americans to dedicate their own cause to
			 protect liberty and secure America’s future: Now, therefore, be it
		
	
		That the House of Representatives
			 expresses—
			(1)gratitude to Paul M. Weyrich’s for his
			 significant contributions to the conservative movement and for promoting a
			 capitalist, democratic vision for the world; and
			(2)profound sorrow at the death of Mr. Weyrich
			 and condolences to the family, friends, and colleagues of Mr. Weyrich.
			
